Worden, J.
Complaint by the appellee against the appellants on a note.
Answer, that after the making of the note, and before the commencement of the suit, the plaintiff, for a valuable consideration, executed a written release, whereby he released the defendants from the payment of the note, which release was lost, &c.
Reply in denial.
Demurrer to the replication overruled, and judgment for the plaintiff.
The only point made in the case, relates to the ruling of the Court on the demurrer.
It is insisted that the replication was bad because it was not sworn to. Whatever may have been the rule under former statutes'which are now repealed, it is settled under our present practice that pleadings denying the execution of written instruments are valid without being sworn to. Vide Magee v. Sanderson, 10 Ind. R. 261.
No question is raised as to the effect of pleadings in such case, not verified, upon the evidence to be adduced under them.
Per Curiam.
The judgment is affirmed with 5 per cent, damages and costs.